Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 12/6/2018.
3.	Claims 1-17 are examined herein below.
4.	The IDS submitted on 12/6/2018 is considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

an association unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 


7.	Claims 1, and 13-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Buffet et al (US 20080276184 A1).
Buffet et al (“Buffet”) is directed to computerized collaborative work.
As per claim 1, Buffet discloses an information processing apparatus (900), comprising: a display (904) that displays a message (see displayed messages in at least Figs 4-22); and an association unit that associates a first message including an image with a second message that includes a character string that is entered in a state that an original image of the image is displayed via the image on the display (  [0098] As a result, Duy's computer sends an image of object 1 as currently displayed in Duy's workspace but limited to the parts thereof within viewfinder 6. The image of object 1 is sent without the background of Duy's workspace behind object 1. Duy's computer sends this image along with viewing context data. These viewing context data are about the viewing context of object 1 as currently displayed in Duy's workspace at the time of taking the snapshot.  Also see Pars. 0091-0094 and Figs. 4-22).
As per claim 13, Buffet further discloses that the information processing apparatus according to Claim 1, wherein the second message includes a second image that is different from the image of the first message and is part or whole of the original image (as illustrated at in at least fig. 5, the collaboration chatting between Duy and Jean is directed from a first object 1 to a second object 101 as seen in a viewfinder. Also see Par. 0108 and Figs. 4-22).

As per claim 14, Buffet further discloses that the information processing apparatus according to claim 13, wherein the second image is an image within a region specified by an operator in the original image displayed via the image included in the first message ([0075] one will understand that all these elements 101, 102, 103, 104, 105 are related to the context of Jean's workspace. So, Jean is currently working on object 101 which is different from object 1 although these spare parts make part of a same (common) assembly. Alternatively, object 1 and object 101 could also be different portions of a same spare part. Further, the contextual information provided by specification tree 102 and PLM workplace tree 103 as well as tool 104 are related to object 101. Also see Pars. 0098, 0105, 0108).

As per claim 15,  Buffet further discloses that the information processing apparatus according to claim 13, wherein the second image is associated with the original image of the image included in the first message ( [0115] As can be seen, the snapshot of object 1 as sent by Duy's computer is again displayed above (layered over or superimposed on) object 101. Again, Jean's computer changed the viewing context of object 101 to coincide with the viewing context of the new snapshot of object 1 based on the viewing context data sent along by Duy's computer with the new snapshot. Also see Par. 0117).

As per claims 16 and 17,   Buffet further discloses the limitations of these claims as citations given to claim 1.

8.	Claims 1, and 16-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Libin (US 2014/0372540).
As per claim 1, Libin disclose an information processing apparatus (smartphone, Fig. 2 or 3), comprising: 
a display that displays a message (see a display of the smartphone of Fig. 2 or 3); and an association unit that associates a first message including an image with a second message that includes a character string that is entered in a state that an original image of the image is displayed via the image on the display ([0031] After initialization data is collected, the smartphone switches to a mobile chat application shown in a smaller size and a portrait mode 210b. Then, the system captures a portion of the photograph 225 around selected fragments 240a, 240b and compiles a mobile chat message 270 by combining a portion 280 of the photo 225 with a standard comment 290 chosen by the user from the list 260. The message is ready for sharing with other mobile chat participants, although the user may choose to add custom textual comments, also see pars. 0032-0033. Also see Figs. 2 and 3).
As per claims 16 and 17, Libin further discloses the limitations of these claims as citations given to claim 1.

9.	Claims 1-9, and 16-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kotorov et al (US 2013/0117378).  
As per claim 1. Kotorov discloses an information processing apparatus (e.g., smartphone 300), comprising: 
a display that displays a message ([0031] FIG. 3B shows a social network application screen 320 with two posts 322 and 329); and an association unit that associates a first message including an image with a second message that includes a character string that is entered in a state that an original image of the image is displayed via the image on the display ([0031]Post 322 contains the profile picture 323 and the screen name 324 of the individual making the post, a picture 326 of the item for which the member is soliciting advice, a call to action 325 that is automatically generated by the present method, and voting buttons 328A and 328B for the other users to provide their feedback. The post may be wrapped in a standard social network package which may contain additional elements, such as the "Like" button 327A and the "Comment" button 327B. Also see Fig. 3B).

As per claim 2, Kotorov further discloses that the information processing apparatus according to Claim 1, wherein the association unit causes the character string and the image ([0036] FIG. 4A shows the feedback and aggregated results of votes for the user's own post 400 as indicated by the highlighted navigation button 401. 402 is an image stacking component showing an image of the item for which the user has requested social advice. see Figs. 3B-5B.

As per claim 3, Kotorov further discloses that the information processing apparatus according to Claim 2, wherein the association unit controls a display form of the image in the second message in accordance with a positional relationship between the first message and the second message displayed on the display ([0031] FIG. 3B shows a social network application screen 320 with two posts 322 and 329 arranged vertically. Also see Figs. 3B-5B).

As per claim 4,  Kotorov further discloses that the information processing apparatus according to claim 3, wherein the association unit controls the display form of the image in the second message in accordance with a distance between the first message and the second message displayed on the display ([0031]as shown in several figures the first post 322  (Post 322 is an ad hoc decision-making question, first message ) and reply action (second message)  to the post  (e.g.,  Don’t (328B)  or Get it! (328A) are arranged in close proximity to the post 322, See Fig. 3B).

As per claim 5, Kotorov further discloses that the information processing apparatus according to claim 3, wherein the association unit controls the display form of the image in the second message in accordance with a number of other messages present between the first message and the second message ( [0035] FIG. 3F shows the social feedback and aggregated results of votes for another member's post 360. Navigation button 361 is highlighted to indicate that the user is in the application screen for viewing and voting on other members' posts. 362A is a single stacked bar chart-like component to visualize the proportion of positive 362C and negative 362B votes. 363 is a text input component for displaying and adding user comments to a post).

As per claim 6, Kotorov further discloses that the information processing apparatus according to claim 2, wherein the association unit controls a display form of the image in the second message in accordance with a number of messages associated with the first message ([0036] FIG. 4A shows the feedback and aggregated results of votes for the user's own post 400 as indicated by the highlighted navigation button 401. 402 is an image stacking component showing an image of the item for which the user has requested social advice. 403 is a real time indicator controller showing that the post is overlaid with commercial content that can be viewed by swiping or tapping on the image stacking component 402, also see Fig. 3F and Par.0035).

As per claim 7,  Kotorov further discloses that the information processing apparatus according to claim 2, wherein the association unit controls a display form of the image in the second message in accordance with a number of operations that have been performed on the first message including the image ([0036] FIG. 4A shows the feedback and aggregated results of votes for the user's own post 400 as indicated by the highlighted navigation button 401. 402 is an image stacking component showing an image of the item for which the user has requested social advice. Also see Figs. 3E-3F).

As per claim 8,  Kotorov further discloses that the information processing apparatus according to claim 7, wherein the association unit controls the display form of the image in the second message in accordance with a number of operations that have been performed on the  [0034] FIG. 3E shows two posted decision-making questions 353 and 355 within the native application 350 of the present invention. 351 is a navigation button within the native application 350 that allows users to move to different application modules. 352 is an action button that initiates the application screen for creating and posting new decision-making questions. 356, 357, and 358 are another set of navigation buttons. Also see Fig. 3F).

As per claim 9, Kotorov further discloses that the information processing apparatus according to claim 8, wherein the association unit controls the display form of the image in the second message in accordance with a number of operations that have been performed on a plurality of messages to display the original image via the image ([0036] FIG. 4A shows the feedback and aggregated results of votes for the user's own post 400 as indicated by the highlighted navigation button 401. [0037] FIG. 4B shows the user post 400 on the application screen for viewing one's own posts as indicated by the highlighted navigation button 401).

As per claims 16 and 17,   Kotorov further discloses the limitations of these claims as citations given to claim 1.

10.	Claims 1, 10-12, and 16-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jeon et al (US 2019/0190865) with foreign priority date of Aug 26, 2016.
As per claim 1, Jeon disclose an information processing apparatus (a user terminal 100), comprising: 
a display that displays a message (output unit 130); and 
an association unit that associates a first message including an image (e.g., see image of a person/Christmas tree in at least Fig.4)  with a second message that includes a character string  (see “what movie do you want” in at least Fig. 4) that is entered in a state also as shown in at least in FIG. 8, when a period corresponding to the time information is Christmas, the image data or composite message may further include a tree image related to the period, and a tuxedo that associate with Christmas may be overlapped additionally on an outfit of the user in the image data considering input text. In other words, when the input text is asking someone for a date, the outfit of the user may be changed to an appropriate tuxedo. Also see Figs. 4-8 Par. 0068].

As per claim 10, Jeon further discloses that the information processing apparatus according to claim 2, wherein the association unit controls a display form of the image in the second message in accordance with the character string included in the second message ([0014] FIGS. 4 through 8 are diagrams for describing examples of converted image data and generated composite messages according to a message sharing method according to some example embodiments.

 As per claim 11, Jeon further discloses that the information processing apparatus according to claim 10, wherein the association unit modifies a display ratio of the image to the character string of the first message included in the second message in accordance with the character string included in the second message ( [0064] FIG. 4 illustrates an example in which an object is extracted based on position information of a user terminal and image data or composite message including the object is generated according to at least one example embodiment The extracted object is expressed together with image data captured at a current point of time. Also, the composite message may be provided together by converting text into an image. As shown in FIG. 4 (C), the composite message further includes the text in a speech bubble. Also see Figs. 5 and 8).

( [0048] The content generator 164 may generate a composite message in which the converted image data and the text are combined. Here, also regarding the text, the content generator 164 may analyze the image data and the text and change the text to an image considering at least one of the result of analyzing the image data, the result of analyzing the text, and the sensing value. The content generator 164 may change a font type, a font size, or a font color of the text, or may display the text like an image. [0067]   In summary, a message sharing method according to at least one example embodiment of the present disclosure may add an image expressing an emotion of a user, change of a font corresponding to the emotion, and reflect a subordinate animation effect, relation to the emotion of the user obtained via text or image data.  also see Par.  0051).  

As per claim 16, Jeon further discloses a non-transitory computer readable medium (160) storing a program causing a computer to execute a process for processing information, the process comprising: 
outputting data to display a message on a display (output unit 130 displays or outputs the message shown in Figs. 4-8); and
 associating a first message including an image with a second message that includes a character string that is entered in a state that an original image of the image is displayed via the image on the display (also as shown in at least in FIG. 8, when a period corresponding to the time information is Christmas, the image data or composite message may further include a tree image related to the period, and a tuxedo that associate with Christmas may be overlapped additionally on an outfit of the user in the image data considering input text. In other words, when the input text is asking someone for a date, the outfit of the user may be changed to an appropriate tuxedo. Also see Figs. 4-8 Par. 0068].

As per claim 17, Jeon further discloses that the 17. An information processing apparatus (a user terminal 100), comprising: 
display means (output unit 130) for displaying a message; and 
association means for associating a first message including an image with a second message that includes a character string that is entered in a state that an original image of the image is displayed via the image on the display means (also as shown in at least in FIG. 8, when a period corresponding to the time information is Christmas, the image data or composite message may further include a tree image related to the period, and a tuxedo that associate with Christmas may be overlapped additionally on an outfit of the user in the image data considering input text. In other words, when the input text is asking someone for a date, the outfit of the user may be changed to an appropriate tuxedo. Also see Figs. 4-8 Par. 0068].
 

CONCLUSION

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. .
Liu (US 10129188 B2) is directed to method, system and apparatus for adding network comment information. Liu relates to the field of computer and Internet data processing technologies, and in particular, to a method and a system for adding network comment information, and corresponding apparatus. FIG. 1 is a flowchart of a method for adding network comment information in accordance with some embodiments.

12.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173